Citation Nr: 0600174	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-04 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1988 to February 1998.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159.

Notably, the veteran has not been afforded a VA compensation 
and pension examination.  A VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  

The veteran claims he incurred bilateral hearing loss in 
service, where he was a flight instructor.  The veteran's 
service medical records (SMRs) reveal a threshold shift from 
his induction audiogram to his separation audiogram.  The 
readings upon separation do not meet the regulatory criteria 
defining hearing loss disability (38 C.F.R. § 3.385); 
however, they do include an elevated puretone threshold.  
Based on his occupation in service it is likely that the 
veteran was exposed to, at least, some noise trauma in 
service.  A report of private audiogram in November 2005 does 
not show a diagnosis of hearing loss; however, the 
(uncharted) puretone thresholds appear to reflect elevated 
(or borderline elevated) puretone thresholds in the left ear 
at the 1,000 hertz and higher frequencies.  

As the evidence shows possible current disability, show 
possible precipitating events in service, and suggests a 
possible nexus between the current disability and the events 
(of noise trauma) in service, the Board concludes that a VA 
examination is necessary before a decision can be made on the 
veteran's claim.

In light of the foregoing, this case is REMANDED to the RO 
for the following:

1.	The RO should arrange for the veteran 
to be examined by an otolaryngologist 
(with audiometric studies at the 500 
through 4000 hertz frequencies).   The 
examiner must review the veteran's 
claims file in conjunction with the 
examination, specifically noting the 
veteran's SMRs and his occupation in 
service.  The examiner should 
determine whether the veteran has a 
hearing loss disability by VA 
standards (i.e., under 38 C.F.R. 
§ 3.385), and, if so, opine regarding 
the likely etiology of the disability, 
specifically whether it is at least as 
likely as not that any current hearing 
loss disability is related to noise 
exposure in service, service 
separation examination findings, or is 
otherwise related to service.  The 
examiner must explain the rationale 
for all opinions given.

2.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate 
supplemental statement of the case and 
give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


